The opinion of the Court was delivered by
Bermudez, C. J.
The defendant was prosecuted for murder, tried, convicted and sentenced to death.
He has appealed from the verdict and judgment.
The record is perfectly barren of any motion to quash, bill of excejition, motion in arrest or assignment of error and shows that all the essential forms required by law, in such cases, have been observed.
There is, however, amotion for a new trial; hut it states no matter which this court can review.
If it he true, that the district judge ruled incorrectly on certain points, which it is claimed he has, counsel ought to have objected at the time, in the mode pointed out by law.
In this qourt not even a manuscript brief has been filed in support of the appeal.
Complaining of a verdict and sentence, under such circumstances, is almost trifling with the court, besides inflicting, unnecessarily, heavy costs on the parish. State vs. Adams, 40 Ann. 213.
It is, therefore, ordered that the judgment herein he affirmed.